The petitioner brought this petition against his former wife and his son seeking reconveyance to him and his former wife “as tenants by the entirety” of certain parcels of real estate from the son, who now has title to them, and seeking also an order to the son to pay over to the petitioner the proceeds of the sale of an additional parcel. He now appeals from a decree dismissing the petition. The probate judge filed a report of material facts and the evidence is reported. In these circumstances we apply the customary standards of review. Lowell Bar Assn. v. Loeb, 315 Mass. 176, 178. Willett v. Willett, 333 Mass. 323, 324. The judge found that following certain difficulties experienced by the petitioner he decided to transfer his interest in the various parcels to his wife because “he was very grateful for the manner in which she stood by him in his trouble and he wanted to do the right thing by her.” Subsequently the petitioner joined in transfers of the parcels from his wife to the son. While he now contends that the parties intended an eventual reconveyance to him of his former interests in the real estate, the judge did not so find. We cannot say on a review of the evidence that he was plainly wrong.

Decree affirmed.